DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 are rejected under 35 U.S.C. 102(a1) as being participated by Woo et al. (Woo) (US 2013/0050723 A1).
	Regarding claim 1, Kamisuwa discloses an image forming apparatus (e.g., FIG. 1 is a view illustrating the configuration of an image forming apparatus in accordance with one embodiment of the present disclosure, paragraph 26) comprising: 
an image forming part to form a plurality of patterns, a pattern including a ratio of at least one white dot line and at least one black dot line, on an image forming medium which uses a photoconductive drum (e.g., FIG. 4, basic test patterns to calculate compensation values in a paper feeding direction are transferred to the intermediate transfer belt 120. Test patterns of one color (for example, black) serving as a criterion 
a registration sensor to sense an amount of light reflected from the image forming medium (e.g., an image forming apparatus which has photoconductors, an intermediate transfer belt to which developers attached to the photoconductors are transferred, and drive rollers to drive the intermediate transfer belt, includes a sensor unit to transmit light to test patterns printed on the intermediate transfer belt and to receive light reflected by the test patterns, paragraph 18); and 
a processor to determine a state of the photoconductive drum based on the amount of sensed light in at least one of the patterns (e.g., a color registration compensation unit to execute auto color registration (ACR) according to a test pattern sensing signal transmitted from the sensor unit, and a control unit to print the test patterns on the intermediate transfer belt by adjusting a printing time interval of the test patterns according to a spatial period of the photoconductors and a spatial period of the drive rollers, paragraph 18).  

Regarding claim 9, claim 9 is an image forming method with limitations similar to limitation of claim 1. Therefore claim 9 is rejected as set forth above as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (Woo) (US 2013/0050723 A1) as applied to claims 1 above, and further in view of Overall et al. (Overall) (US 2005/0134874 A1).
Regarding claim 2, Woo does not specifically disclose wherein the formed pattern is a negative pattern in which one white dot line and a plurality of black dot lines, is repeatedly disposed in a sub-scanning direction of the image forming medium, or a positive pattern in which one black dot line and a plurality of white dot lines, is repeatedly disposed in the sub-scanning 43 /49direction.  
	Overall discloses wherein the formed pattern is a negative pattern in which one white dot line and a plurality of black dot lines, is repeatedly disposed in a sub-scanning direction of the image forming medium, or a positive pattern in which one black dot line and a plurality of white dot lines, is repeatedly disposed in the sub-scanning 43 /49direction (referring to paragraphs 30, 31).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Woo to include wherein the formed pattern is a negative pattern in which one white dot line and a plurality of black dot lines, is repeatedly disposed in a sub-scanning direction of the image forming medium, or a positive pattern in which one black dot line and a plurality of white dot lines, is repeatedly disposed in the sub-scanning 43 /49direction as taught by Overall. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Woo by the teaching of Overall to effectively use for test image pattern and have better image quality.

	Regarding claim 8, Woo does not specifically disclose wherein the image forming part forms the plurality of patterns to include different ratio of number of white dot lines and black dot line at determined intervals in the 45 /49sub-scanning direction of the image forming medium.
Overall discloses wherein the image forming part forms the plurality of patterns to include different ratio of number of white dot lines and black dot line at determined intervals in the 45 /49sub-scanning direction of the image forming medium (referring to paragraphs 30, 31).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Woo to include wherein the image forming part forms the plurality of patterns to include different ratio of number of white dot lines and black dot line at determined intervals in the 45 /49sub-scanning direction of the image forming medium as taught by Overall. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Woo by the teaching of Overall to effectively use for test image pattern and have better image quality.

Regarding claim 10, claim 10 is an image forming method with limitations similar to limitation of claim 2. Therefore claim 10 is rejected as set forth above as claim 2.

Claims 3-4, 7, 11, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (Woo) (US 2013/0050723 A1) as applied to claims 1 above, and further in view of Ogasawara (US 2009/0225342 A1).

Regarding claim 3, Woo does not specifically disclose wherein the processor determines a wear state of the photoconductive drum based on an average amount of sensed light in the pattern.
Ogasawara discloses wherein the processor determines a wear state of the photoconductive drum based on an average amount of sensed light in the pattern (referring to paragraph 77). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Woo to include wherein the processor determines a wear state of the photoconductive drum based on an average amount of sensed light in the pattern as taught by Ogasawara. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Woo by the teaching of Ogasawara to have better image quality.
 
Regarding claim 4, Woo does not specifically disclose wherein the processor determines whether a replacement time of the photoconductive drum is detected by comparing the amount of sensed light in the pattern with an amount of light.
Ogasawara discloses wherein the processor determines whether a replacement time of the photoconductive drum is detected by comparing the amount of sensed light in the pattern with an amount of light (referring to paragraph 51).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Woo to include wherein the processor determines whether a replacement time of the photoconductive drum is detected by comparing the 

Regarding claim 7, Woo does not specifically disclose wherein the image forming part forms a plurality of patterns at a plurality of positions which are spaced apart from each other in a main-scanning direction of the image forming medium, and the processor determines a one-side wear state of the photoconductive drum in response to an amount of sensed light in at least one pattern, among the plurality of patterns, at a position corresponding to the one-side.  
Ogasawara discloses wherein the image forming part forms a plurality of patterns at a plurality of positions which are spaced apart from each other in a main-scanning direction of the image forming medium, and the processor determines a one-side wear state of the photoconductive drum in response to an amount of sensed light in at least one pattern, among the plurality of patterns, at a position corresponding to the one-side (referring to paragraph 77).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Woo to include wherein the image forming part forms a plurality of patterns at a plurality of positions which are spaced apart from each other in a main-scanning direction of the image forming medium, and the processor determines a one-side wear state of the photoconductive drum in response to an amount of sensed light in at least one pattern, among the plurality of patterns, at a position corresponding to the one-side as taught by Ogasawara. It would have been obvious to one of ordinary 

Regarding claim 11, claim 11 is an image forming method with limitations similar to limitation of claim 3. Therefore claim 11 is rejected as set forth above as claim 3.

Regarding claim 12, claim 12 is an image forming method with limitations similar to limitation of claim 4. Therefore claim 12 is rejected as set forth above as claim 4.

	Regarding claim 15, claim 15 is an image forming method with limitations similar to limitation of claim 7. Therefore claim 15 is rejected as set forth above as claim 7.
Claims 5, 6, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over (Woo) (US 2013/0050723 A1) in view of Overall et al. (Overall) (US 2005/0134874 A1) as applied to claims 1 and 4 above, and further in view of Kamisuwa et al. (Kamisuwa) (US 2011/0216359 A1).
Regarding claim 5, Woo and Overall do not specifically disclose further comprising a display to display replacement information when determined that the replacement time of the photoconductive drum is detected.  
Kamisuwa discloses comprising a display to display replacement information when determined that the replacement time of the photoconductive drum is detected (referring to paragraph 107).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Woo and Overall to include a display to display 

Regarding claim 6, Woo and Overall do not specifically disclose further comprising a 44 / 49memory to store information indicating a reference amount of light, wherein the processor predicts a replacement time of the photoconductive drum based on the stored information indicating the reference amount of light and information indicating the amount of sensed light.  
Kamisuwa discloses comprising a 44 / 49memory to store information indicating a reference amount of light, wherein the processor predicts a replacement time of the photoconductive drum based on the stored information indicating the reference amount of light and information indicating the amount of sensed light (referring to paragraph 107).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Woo and Overall to include comprising a 44 / 49memory to store information indicating a reference amount of light, wherein the processor predicts a replacement time of the photoconductive drum based on the stored information indicating the reference amount of light and information indicating the amount of sensed light as taught by Kamisuwa. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Woo and Overall by the teaching of Kamisuwa to have better image quality.

Regarding claim 13, claim 13 is an image forming method with limitations similar to limitation of claim 5. Therefore claim 13 is rejected as set forth above as claim 5.

Regarding claim 14, claim 14 is an image forming method with limitations similar to limitation of claim 6. Therefore claim 14 is rejected as set forth above as claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/QUANG N VO/Primary Examiner, Art Unit 2672